Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the third structure listed under [Chem. 9] in the reply filed on 4/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Election was made without traverse in the reply filed on 4/7/2022.
The elected species was examined and prior art anticipating or obviating the species was not found. However, since no claims are limited to the elected species, an indication of allowability with respect to the instant claims is not presented at this time. 
Pursuant to MPEP 803.02, consideration has been extended to other species encompassed by the claims and prior art was found that anticipates or obviates the subject matter claimed. Accordingly, prior art rejections are presented below with respect to the found species. Claim 7 is not readable on the found species and therefore is withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshikawa (US 2005/0090602 A1).
Regarding Claims 1 and 4, Koshikawa teaches compounds such as:
    PNG
    media_image1.png
    279
    455
    media_image1.png
    Greyscale
(¶ 114). The only perceivable difference between the above compound and that claimed is the use of a “-CH2-CH2-Si(CH3)2-Ph-N(CH3)-C(O)-“ linker instead of (CH2)k-O-(CH2)m. However, Koshikawa indicates the linker (termed “Z”) can be –(CH2)j-O-CH2 where j is 1-10 (¶ 78-79). Accordingly, it would have been obvious for one of ordinary skill in the art to substitute equivalent linkers and thereby predictably afford workable compounds suitable for conferring self-adhesiveness to Koshikawa’s compositions (¶ 66). Doing so arrives at compounds consistent with Formula (2) whereby Rf = perfluorooxyalkylene group containing polymer residue, k=1, m=1-10, Q = cyclic organosiloxane residue, Y2 = C3 alkylene, X = glycidoxy group, n=1, and alpha = 1. Koshikawa describes overlapping ranges with respect to variable “m”. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Koshikawa suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Koshikawa. See MPEP 2123.
Regarding Claim 2, the above compound is equivalent to formula (3) where d=2, r=24, and p=q=s=0. 
Regarding Claim 3, since claim 1 requires a compound of formula (1) or (2) and the above compound suggested by Koshikawa reads on formula (2), any further limitations concerning formula (1) is seen to be met by the disclosure of Koshikawa. Note claim 3 only requires alpha to be 2 and Rf to be divalent in formula (1) or (2) as opposed to (1) and (2). 
Regarding Claim 5, the above compound is equivalent to the cyclic sliloxane structure where R1=methyl, R2=methyl or hydrogen, and j=2. 
Regarding Claim 6, since claim 1 requires a compound of formula (1) or (2) and the above compound suggested by Koshikawa reads on formula (2), any further limitations concerning formula (1) is seen to be met by the disclosure of Koshikawa. 
Regarding Claims 8-10, Koshikawa uses compositions comprising the compound to treat the surface of silicon wafers followed by curing (¶ 123-124) and thus, the compositions are deemed to be surface treatment agents. The composition of Koshikawa’s example further comprises:
    PNG
    media_image2.png
    281
    635
    media_image2.png
    Greyscale
(¶ 114), which falls within the scope of formula (5) where A can be construed as either F or monovalent fluorine containing group having CF3 group at a terminal and Rf’ is a divalent fluorooxylalkylene group-containing polymer residue. 
Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiono (US 2011/0257315 A1).
Regarding Claims 1 and 4, Shiono describes the compound:
    PNG
    media_image3.png
    189
    376
    media_image3.png
    Greyscale
at ¶ 55 / bottom of Page 12. The compound is seen to be no different that Formula (2) whereby Rf = fluorooxyalkylene group-containing residue, k=1, m=3, Q = cyclic organosiloxane residue, Y2 = C3 alkylene, X = glycidoxy group, n=1, and alpha=1. To the extent that the fluoroalkylene group residue is not a polymer residue, Shiono expressly teaches the perfluorooxyalkyl group can be polymeric residues (see ¶ 50-51 where h = 1-200). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize fluorooxyalkylene group-containing polymer residues within the compounds of Shiono, thereby predictably affording compounds suitable for use as a self-adhesion aid within adhesive compositions in accordance with the teachings of Shiono (Abstract; ¶ 42).
Regarding Claim 2, Shiono teaches -CiF2i-(OCF2CF(CF3))h-F whereby i= 1-3 and h = 1-200 (¶ 50), which is equivalent to Formula (3) of claim 2 where d= 1-3, r = 1-200, and p=q=s=0. 
Regarding Claim 3, since claim 1 requires a compound of formula (1) or (2) and the above compound suggested by Shiono reads on formula (2), any further limitations concerning formula (1) is seen to be met by the disclosure of Shiono. Note claim 3 only requires alpha to be 2 and Rf to be divalent in formula (1) or (2) as opposed to (1) and (2). 
Regarding Claim 5, the above compound is equivalent to the cyclic sliloxane structure where R1=methyl, R2=methyl or hydrogen, and j=2. 
Regarding Claim 6, since claim 1 requires a compound of formula (1) or (2) and the above compound suggested by Shiono reads on formula (2), any further limitations concerning formula (1) is seen to be met by the disclosure of Shiono. 
Regarding Claims 8-10, Shiono teaches the compounds find utility in adhesive compositions (Abstract) and describes applying the adhesives to surfaces and curing (¶ 76). Note Shiono also teaches the compositions are useful as sealing agents and protective coating agents (¶ 73). Such compositions are deemed to be surface treatment agents. While not describing examples where a compound of formula (5) is included, Shiono teaches linear perfluoro compounds such as:
    PNG
    media_image4.png
    77
    279
    media_image4.png
    Greyscale
are known to be useful as a plasticizer/viscosity modifier for enhancing commercial utility (¶ 58-62). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the above compounds as plasticizers/viscosity modifier for the purpose of achieving compositions with desirable viscosity characteristics to meet commercial demands. The above compounds read on formula (5) where A can be construed as either F or monovalent fluorine containing group having CF3 group at a terminal and Rf’ is a divalent fluorooxylalkylene group-containing polymer residue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764